UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 4) Hardinge Inc. (Name of Subject Company) Hardinge Inc. (Name of Person Filing Statement) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Richard L. Simons President & Chief Executive Officer Hardinge Inc. One Hardinge Drive Elmira, New York 14902-1507 Telephone: 607-378-4107 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) Copies to: Trevor S. Norwitz, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 £ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No.4 to the Schedule14D-9 ("Amendment No.4"), filed with the Securities and Exchange Commission (the "SEC") on May 21, 2010, amends and supplements the Schedule14D-9 originally filed with the SEC on April5, 2010 and amended by Amendment No. 1 on April 6, 2010 and Amendments No. 2 and No. 3 on May 19, 2010 (as amended, the Statement), by HardingeInc., a corporation existing under the laws of New York ("Hardinge" or the "Company"). The sole purpose of this Amendment No. 4 is to file an additional exhibit and update the exhibit index of the Statement accordingly. ITEM 9. EXHIBITS. Item 9. Exhibits  of the Statement is hereby amended and supplemented by adding the following exhibit: Exhibit Number Description (a)(10) Press release issued by Hardinge, dated May 21, 2010 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. HARDINGE INC. By: /s/ Richard L. Simons Name: Richard L. Simons Title: President and Chief Executive Officer Dated: May 21, 2010
